     Case: 4:20-cv-01482 Doc. #: 1 Filed: 10/14/20 Page: 1 of 13 PageID #: 1




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION


SAFECO INSURANCE COMPANY OF                  )
AMERICA,                                     )
                                             )
               Plaintiff,                    )   Case No.
                                             )
v.                                           )
                                             )
JOSEPH SCHMITT and S.D.,                     )
                                             )
               Defendants.                   )


                     COMPLAINT FOR DECLARATORY JUDGMENT

       Plaintiff Safeco Insurance Company of America (“Safeco”), by and through its

attorney of record, seeks declaratory relief pursuant to 28 U.S.C. § 2201 with respect to

insurance coverage under a homeowners insurance policy issued by Safeco to

defendant police officer Joseph Schmitt for a claim of personal injury asserted by

defendant S.D., who alleges that he was shot by Schmitt, and further states and

alleges:

                                        PARTIES

       1.      Plaintiff Safeco is an insurance company incorporated and existing under

the laws of the state of New Hampshire, with its principal place of business located in

Boston, Massachusetts.       Safeco is, accordingly, a citizen of New Hampshire and

Massachusetts.

       2.      Defendant Joseph Schmitt is an individual citizen and resident of the State

of Missouri.
     Case: 4:20-cv-01482 Doc. #: 1 Filed: 10/14/20 Page: 2 of 13 PageID #: 2




       3.     Defendant S.D. is an individual citizen and resident of the State of

Missouri.

       4.     Defendant S.D. is an adult male who has filed a civil action against

Defendant Schmitt and been given leave by the Circuit Court for the City of St. Louis,

Missouri, to proceed pseudonymously in that action. Accordingly, Safeco has named

him only by his initials herein.

                               JURISDICTION AND VENUE

       5.     Jurisdiction is proper pursuant to 28 U.S.C. § 1332, because this dispute

is between citizens of different states, and the amount in controversy exceeds the sum

of $75,000, exclusive of interest and costs.

       6.     Venue is proper in this District pursuant to 28 U.S.C. § 1391(a), because a

substantial part of the events giving rise to this dispute occurred in this District.

       7.     This is an action for a Declaratory Judgment pursuant to 28 U.S.C.

§ 2201.

                                   FACTUAL ALLEGATIONS

       8.     S.D. filed a civil action for bodily injuries against Schmitt, the City of

St. Louis, and others, in the Circuit Court for the City of St. Louis, Missouri, Case

No. 1922-00877 (under seal) (hereafter, the “Underlying Action”).

       9.     S.D. contends that, on April 27, 2018, he was in his van in the parking lot

outside of Bomber O’Brien’s Sports Bar & Grill, a St. Louis restaurant and bar.

Amended Petition, Exhibit 1, ¶ 9.

       10.    Upon information and belief, S.D. testified to a grand jury on

December 11, 2018 that he had met his drug dealer in the Bomber O’Brien’s parking lot

and then smoked marijuana in the van.


                                               2
       Case: 4:20-cv-01482 Doc. #: 1 Filed: 10/14/20 Page: 3 of 13 PageID #: 3




        11.   On April 27, 2018, possession of marijuana was a crime.

        12.   At some time after 1:00 a.m., two City of St. Louis police officers, Schmitt

and William Olsten, pulled S.D. from the van or asked him to exit the van.

        13.   Upon information and belief, Schmitt and Olsten were attempting to arrest

S.D.

        14.   Upon information and belief, S.D. knew Schmitt socially, had interacted

with him on prior occasions, and knew him to be a police officer.

        15.   When S.D. exited his vehicle, he had a firearm in his hand.

        16.   Upon information and belief, S.D. brandished his gun at the officers while

telling the officers that he had a gun and he intended to leave.

        17.   Olsten forced S.D. to the ground.

        18.   S.D.’s gun discharged two bullets into Olsten, wounding him.

        19.   S.D. then ran from the scene, his gun in his hand.

        20.   Schmitt allegedly shot S.D. multiple times as S.D. ran away.

        21.   Schmitt used a gun issued to him by the City of St. Louis police

department in the shooting.

        22.   S.D. alleges in the Underlying Action that, at the time of the shooting,

Schmitt was an agent, employee, or servant of the City of St. Louis. Amended Petition,

Exhibit 1, ¶ 39.

        23.   S.D. alleges in the Underlying Action that “Defendant City of St. Louis

provided workers compensation benefits to Defendant Schmitt following above alleged

acts on April 27, 2018, and therefore has accepted as a matter of law that Defendant




                                            3
     Case: 4:20-cv-01482 Doc. #: 1 Filed: 10/14/20 Page: 4 of 13 PageID #: 4




Schmitt was working within the scope and course of his employment with Defendant

City of St. Louis.” Amended Petition, Exhibit 1, ¶ 40.

       24.    Upon information and belief, Schmitt admitted, in filing his claim for

workers’ compensation, that he was acting within the course and scope of his

employment at the time of the incident.

       25.    Count III of S.D.’s Amended Petition asserts a claim against Schmitt for

battery. Amended Petition, Exhibit 1, pp. 7-8.

       26.    S.D. alleges in the Underlying Action that he was “assaulted, battered, and

shot.” Amended Petition, Exhibit 1, ¶ 21.

       27.    S.D. alleges in the Underlying Action that “Defendant Schmitt intentionally

shot Plaintiff S.D.” Amended Petition, Exhibit 1, ¶ 20.

       28.    Upon information and belief, S.D.’s girlfriend worked at Bomber O’Brien’s

Sports Bar & Grill, the parking lot of which was the site of the above-described events.

       29.    Upon information and belief, Schmitt was a regular customer of Bomber

O’Brien’s Sports Bar & Grill.

       30.    Upon information and belief, S.D.’s girlfriend’s father testified to a grand

jury on December 6, 2018, that Schmitt had pursued S.D.’s girlfriend romantically.

       31.    Upon information and belief, S.D.’s girlfriend’s father testified to a grand

jury on December 6, 2018, that Schmitt had repeatedly asked S.D.’s girlfriend to leave

S.D. and to date Schmitt instead.

       32.    S.D. alleges in the Underlying Action that Schmitt shot him after drinking

at Bomber O’Brien’s. Amended Petition, Exhibit 1, ¶ 24(c).




                                            4
     Case: 4:20-cv-01482 Doc. #: 1 Filed: 10/14/20 Page: 5 of 13 PageID #: 5




       33.     S.D. alleges in the Underlying Action that Schmitt “knew or should have

known that consuming alcohol while in possession of a firearm, creates an

unreasonable risk of injury” to persons, including S.D. Amended Petition, Exhibit 1,

¶ 24(a).

       34.     On or about March 29, 2019, Schmitt and Olsten were criminally indicted

in connection with the incident.     A grand jury returned charges against Schmitt for

assault, armed criminal action, and “unlawful use of a weapon exhibiting.”

       35.     On or about January 9, 2020, the criminal charges against Schmitt were

dismissed by a City of St. Louis circuit judge.

                                  THE SAFECO POLICY

       36.     Safeco issued a homeowners insurance policy to Joseph Schmitt in

St. Louis, Missouri, policy number OZ4688656, with a policy period of 3/2/2017 to

3/2/2018 and a limit of liability for personal liability of $300,000 per occurrence

(hereinafter, the “Policy”). See Exhibit 2.

       37.     The Policy’s insuring agreement provides liability coverage for the insured

“If a claim is made or a suit is brought against any insured for damages because of

bodily injury or property damage caused by an occurrence to which this coverage

applies.”    Section II – Liability Coverages, Coverage E – Personal Liability, p. 14,

Exhibit 2.

       38.     The Policy defines “occurrence” to mean “an accident . . . which results in:

(1) bodily injury.” Policy Definitions, at p. 25, Exhibit 2.




                                              5
     Case: 4:20-cv-01482 Doc. #: 1 Filed: 10/14/20 Page: 6 of 13 PageID #: 6




       39.    The Policy excludes from coverage any bodily injury:

              [W]hich is expected or intended by any insured or which is
              the foreseeable result of an act or omission intended by any
              insured;

              This exclusion applies even if:

              (1) such bodily injury or property damage is of a different
              kind or degree than expected or intended; or

              (2) such bodily injury or property damage is sustained by
              a different person, or persons, than expected or intended.

Section II – Liability Coverages, Liability Losses We Do Not Cover, ¶ 1.a, at p. 14,

Exhibit 2.

       40.    The Policy excludes from coverage any bodily injury “which results from

violation of criminal law committed by, or with the knowledge or consent of any insured.

This exclusion applies whether or not any insured is charged or convicted of a violation

of criminal law.” Section II – Liability Coverages, Liability Losses We Do Not Cover,

¶ 1.b, at p. 15, Exhibit 2.

       41.    The Policy excludes from coverage any bodily injury:

              c. arising out of business pursuits of any insured.

              This exclusion does not apply to:

                     (1) activities which are ordinarily incident to non-
                     business pursuits;

                     (2) the occasional or part-time business pursuits of
                     any insured who is under 23 years of age;




                                            6
     Case: 4:20-cv-01482 Doc. #: 1 Filed: 10/14/20 Page: 7 of 13 PageID #: 7




                    (3) the rental or holding for rental of an insured
                    location:

                           (a) on an occasional basis for the exclusive
                           use as a residence;

                           (b) in part, unless intended for use as a
                           residence by more than two roomers or
                           boarders; or

                           (c) in part, as an office, school, studio or
                           private garage;

Section II – Liability Coverages, Liability Losses We Do Not Cover, ¶ 1.c, at p. 14,

Exhibit 2.

       42.    The Policy defines “business” to mean “a trade, profession or occupation

engaged in on a full-time, part-time or occasional basis, or any other activity, including

civic or public, engaged in for money or other compensation.” Policy Definitions, at

p. 24, Exhibit 2.

       43.    The Policy excludes from coverage any bodily injury “arising out of the

rendering or failing to render professional services.” Section II – Liability Coverages,

Liability Losses We Do Not Cover, ¶ 1.d, at p. 15, Exhibit 2.

       44.    The Policy excludes from coverage any bodily injury “arising out of

physical or mental abuse, sexual molestation or sexual harassment.”          Section II –

Liability Coverages, Liability Losses We Do Not Cover, ¶ 1.k, at p. 17, Exhibit 2.

  COUNT I – DECLARATION THAT THE POLICY AFFORDS NO COVERAGE FOR
   THE CLAIMS BECAUSE CLAIMANT’S INJURIES WERE NOT CAUSED BY AN
                          “OCCURRENCE”.

       45.    Safeco realleges and incorporates paragraphs 1-44.



                                             7
     Case: 4:20-cv-01482 Doc. #: 1 Filed: 10/14/20 Page: 8 of 13 PageID #: 8




       46.    The Policy affords liability insurance coverage for “bodily injury” that is

“caused by an occurrence.”

       47.    “Occurrence” means “an accident” under the policies.

       48.    S.D.’s alleged injuries and damages do not arise out of an accident.

       49.    The conduct of Schmitt was not “accidental” in nature.

       50.    Accordingly, the claim of S.D. is not within the Policy’s insuring

agreement, as S.D.’s alleged injuries were not caused by an occurrence.

       WHEREFORE, pursuant to Rule 57 of the Federal Rules of Civil Procedure and

28 U.S.C. § 2201, Plaintiff Safeco Insurance Company of America requests that the

Court enter its judgment declaring that the Policy provides no liability coverage for the

claims of S.D., because the claimant’s alleged injuries were not caused by an

occurrence as defined by the Policy at issue.

 COUNT II – DECLARATION THAT THE POLICY EXCLUDES COVERAGE UNDER
            THE “EXPECTED OR INTENDED” INJURY EXCLUSION.

       51.    Safeco realleges and incorporates paragraphs 1-44.

       52.    Additionally or alternatively to Count I, the Policy does not provide

coverage for the claims made by S.D. by virtue of the application of the Policy’s

expected or intended injury exclusion.

       53.    The Policy excludes coverage for bodily injury that is “expected or

intended” by the insured, or which is the “foreseeable result” of an act or omission that

is intended by the insured, even if the bodily injury is of a different degree or kind than

expected or intended and even if the bodily injury is sustained by a different person than

expected or intended.

       54.    S.D.’s injuries were intended or expected by Schmitt.



                                            8
     Case: 4:20-cv-01482 Doc. #: 1 Filed: 10/14/20 Page: 9 of 13 PageID #: 9




       55.    S.D.’s Amended Petition alleges a claim against Schmitt for battery, which

is an intentional tort. Amended Petition, Exhibit 1, pp. 7-8.

       56.    S.D. alleges that Schmitt “intentionally shot” him.      Amended Petition,

Exhibit 1, ¶ 20.

       57.    S.D.’s alleged injuries are the natural and probable result of acts or

omissions intended by Schmitt.

       58.    Additionally or alternatively, Schmitt realized or should have realized that

there was a strong probability that injury to S.D. would be a consequence of his

deliberate acts.

       WHEREFORE, pursuant to Rule 57 of the Federal Rules of Civil Procedure and

28 U.S.C. § 2201, Plaintiff Safeco Insurance Company of America requests that the

Court enter its judgment declaring that the Policy provides no liability coverage for the

claims of S.D., by virtue of the Policy’s expected or intended injury exclusion.

 COUNT III – DECLARATION THAT THE POLICY EXCLUDES COVERAGE UNDER
                  THE BUSINESS PURSUITS EXCLUSION.

       59.    Safeco realleges and incorporates paragraphs 1-44.

       60.    Additionally or alternatively to Counts I and II, the Policy does not provide

coverage for the claims made by S.D. by virtue of the application of the Policy’s

business pursuits exclusion.

       61.    The Policy excludes coverage for bodily injury “arising out of business

pursuits of any insured.”

       62.    Schmitt’s activities as a law enforcement officer qualify as a “business

pursuit” as defined by the Policy.




                                             9
    Case: 4:20-cv-01482 Doc. #: 1 Filed: 10/14/20 Page: 10 of 13 PageID #: 10




       63.    S.D. alleges, in the Underlying Action, that Schmitt was acting within the

course and scope of his employment by the City of St. Louis as a police officer at the

time of the events giving rise to S.D.’s claims.

       64.    S.D. alleges, in the Underlying Action, that the City of St. Louis paid

workers’ compensation benefits to Schmitt in connection with the events giving rise to

S.D.’s claims.

       65.    S.D. alleges, in the Underlying Action, that the City of St. Louis has

admitted that Schmitt was acting within the course and scope of his employment.

       66.    Additionally or alternatively, under Missouri law, “a police officer is never

off duty.” Spieler v. Village of Bel-Nor, 62 S.W.3d 457, 459 (Mo. App. E.D. 2001);

Leach v. Bd. of Police Comm’rs of Kan. City, 118 S.W.3d 646, 651 (Mo. App. W.D.

2003); Hockensmith v. Brown, 929 S.W.2d 840, 846 (Mo. App. W.D. 1996).

       67.    Upon information and belief, the shooting followed Schmitt’s observance

of S.D. engaged in criminal activity within his vehicle.

       68.    Upon information and belief, Schmitt’s shooting of S.D. followed S.D.’s

brandishing of a handgun and verbal threats directed to police officers Schmitt and

Olsten.

       69.    Upon information and belief, Schmitt’s shooting of S.D. followed S.D.’s

shooting of police officer Olsten.

       70.    Upon information and belief, Schmitt shot S.D. as S.D. fled the scene of

the shooting of Olsten.

       71.    Upon information and belief, Schmitt shot S.D. as S.D. ran down a public

street brandishing a gun.




                                             10
    Case: 4:20-cv-01482 Doc. #: 1 Filed: 10/14/20 Page: 11 of 13 PageID #: 11




       72.    Upon information and belief, S.D.’s alleged bodily injuries arise out of law

enforcement activities.

       WHEREFORE, pursuant to Rule 57 of the Federal Rules of Civil Procedure and

28 U.S.C. § 2201, Plaintiff Safeco Insurance Company of America requests that the

Court enter its judgment declaring that the Policy provides no liability coverage for the

claims of S.D., by virtue of the Policy’s business pursuits exclusion.

 COUNT IV – DECLARATION THAT THE POLICY EXCLUDES COVERAGE UNDER
               THE PROFESSIONAL SERVICES EXCLUSION.

       73.    Safeco realleges and incorporates paragraphs 1-44.

       74.    Additionally or alternatively to Counts I-III, the Policy does not provide

coverage for the claims made by S.D. by virtue of the application of the Policy’s

professional services exclusion.

       75.    The Policy excludes coverage for bodily injury “arising out of the rendering

or failing to render professional services.”

       76.    Schmitt’s law enforcement activities are professional services, because

they require specialized training, qualifications, and equipment.

       77.    S.D.’s alleged injuries arise out of Schmitt’s rendering of professional

services in the form of law enforcement.

       78.    Additionally or alternatively, upon information and belief, S.D.’s alleged

injuries arise out of Schmitt’s failure to render professional services in the form of first

aid following S.D.’s shooting.

       WHEREFORE, pursuant to Rule 57 of the Federal Rules of Civil Procedure and

28 U.S.C. § 2201, Plaintiff Safeco Insurance Company of America requests that the




                                               11
    Case: 4:20-cv-01482 Doc. #: 1 Filed: 10/14/20 Page: 12 of 13 PageID #: 12




Court enter its judgment declaring that the Policy provides no liability coverage for the

claims of S.D., by virtue of the Policy’s professional services exclusion.

 COUNT V – DECLARATION THAT THE POLICY EXCLUDES COVERAGE UNDER
             THE VIOLATION OF CRIMINAL LAW EXCLUSION.

       79.    Safeco realleges and incorporates paragraphs 1-44.

       80.    Additionally or alternatively to Counts I-IV, the Policy does not provide

coverage for the claims made by S.D. by virtue of the application of the Policy’s violation

of criminal law exclusion.

       81.    The Policy excludes coverage for bodily injury “which results from violation

of criminal law committed by, or with the knowledge or consent of any insured.”

       82.    S.D. alleges injuries resulting from violations of criminal law by Schmitt.

       83.    Schmitt was charged with crimes in connection with events that give rise

to S.D.’s claims.

       84.    If, as S.D. alleges, Schmitt intentionally shot S.D. eight times without

justification or excuse, the alleged conduct would constitute a violation of criminal law

whether or not Schmitt was charged or convicted of the same.

       85.    The Policy’s violation of criminal law exclusion applies “whether or not any

insured is charged or convicted of a violation of criminal law.”

       WHEREFORE, pursuant to Rule 57 of the Federal Rules of Civil Procedure and

28 U.S.C. § 2201, Plaintiff Safeco Insurance Company of America requests that the

Court enter its judgment declaring that the Policy provides no liability coverage for the

claims of S.D., by virtue of the Policy’s violation of criminal law exclusion.

 COUNT VI – DECLARATION THAT THE POLICY EXCLUDES COVERAGE UNDER
              THE PHYSICAL OR MENTAL ABUSE EXCLUSION.

       86.    Safeco realleges and incorporates paragraphs 1-44.


                                             12
     Case: 4:20-cv-01482 Doc. #: 1 Filed: 10/14/20 Page: 13 of 13 PageID #: 13




        87.         Additionally or alternatively to Counts I-V, the Policy does not provide

coverage for the claims made by S.D. by virtue of the application of the Policy’s physical

or mental abuse exclusion.

        88.         The Policy excludes coverage for bodily injury “arising out of physical or

mental abuse.”

        89.         S.D. alleges that Schmitt intentionally shot him eight times.

        90.         The alleged damages of S.D. arise out of actual physical violence against

him, which constitute physical and/or mental abuse.

        WHEREFORE, pursuant to Rule 57 of the Federal Rules of Civil Procedure and

28 U.S.C. § 2201, Plaintiff Safeco Insurance Company of America requests that the

Court enter its judgment declaring that the Policy provides no liability coverage for the

claims of S.D., by virtue of the Policy’s physical or mental abuse exclusion.

                                                BAKER STERCHI COWDEN & RICE, L.L.C.

                                                 /s/ Angela M. Higgins
                                                Angela M. Higgins         52159MO
                                                2400 Pershing Road, Suite 500
                                                Kansas City, MO 64108
                                                Telephone: (816) 471-2121
                                                Facsimile: (816) 472-0288
                                                higgins@bscr-law.com
                                                ATTORNEY FOR PLAINTIFF
                                                SAFECO INSURANCE COMPANY OF
                                                AMERICA




                                                  13
4846-8940-1038v.1
